DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER' S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in an interview with Richard Chen on 05/09/2022.
The application has been amended as follows:
All claims remain the same except claim 7 and that have been amended as follows:
7. (Currently Amended) The method of claim 4, wherein: the method is applied to one luma transform unit of a transform unit[[;]].
Allowable Subject Matter
Claims 1-4 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to video compression.
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “the context modeling includes a transform coefficient significant flag sig_coeff_flag; and coding the transform coefficient significant flag sig_coeff flag in the transform skip mode includes: -2-Application No. 17 026,141 Attorney Docket No. 00144.3003.OOUS obtaining the transform coefficient significant flag of the first pixel leftSigFlag, the transform coefficient significant flag of the second pixel aboveSigFlag, and the transform coefficient significant flag of the third pixel diagonalSigFlag, wherein when any of the first pixel, the second pixel, the third pixel is not located in a current transform unit, the corresponding transform coefficient significant flag is assigned to a default value of zero; classifying all possible values of (leftSigFlag, aboveSigFlag, diagonalSigFlag) into p classes with 3 < p 8 and assigning each class with a unique context increment offset number ctxIncOffset, such that 0 ctxIncOffset p; calculating a context index increment ctxInc, wherein ctxInc = k + ctxIncOffset, and k is a number of contexts of the transform coefficient significant flag in the transform skip mode; calculating a context model index ctxIdx, wherein ctxIdx = ctxInc + ctxIdxOffset; and using the context model index ctxIdx to code the transform coefficient significant flag sig_coefffla.” 
	Chen et al. ("Algorithm description for versatile video coding and test model 6 (VTM 6) JVET-02002-v2.” 15th Meeting of the Joint Video Exploration Team (JVET). 2019.) , the closest prior art of record founded, discloses many of the limitations of the claims. However, Chen, either, singularly or in combination with other prior art of record, fails to anticipate or render the above underlined limitations obvious.
The other independent claims recite features similar to the features discussed above. Therefore, the other independent claims are allowable for analogous reasons.
The dependent claims are allowed for the reasons concerning the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625. The examiner can normally be reached Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FABIO S LIMA/Primary Examiner, Art Unit 2486